Name: Commission Regulation (EEC) No 2570/86 of 12 August 1986 on the supply of common wheat flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/22 Official Journal of the European Communities 15 . 8 . 86 COMMISSION REGULATION (EEC) No 2570/86 of 12 August 1986 on the supply of common wheat flour to the United Nations High Com ­ missioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 ('), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the UNHCR, the Commission allocated to the latter organization 3 050 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 139, 24 . 5 . 1986, p. 29 . 4 OJ No L 192, 26 . 7 . 1980 , p. 11 . V) OJ No L 371 , 31 . 12 . 1985, p. 1 . 15. 8 . 86 Official Journal of the European Communities No L 229/23 ANNEX 1 . Programme : 1985 2. Recipient : UNHCR (Attn . M. Coosemans), Palais des Nations CH  1211 Geneve 10  Telex 27492 3 . Place or country of destination : Somalia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 2 227 tonnes (3 050 tonnes of cereals) 6 . Number of lots : two  1:1 227 tonnes  Mogadishu  2:1 000 tonnes  Berbera 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (Telex : 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220 , including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104)  enriched with vitamin C (20 to 30 p.p.m . of ascorbic acid) 10 . Packaging :  new woven -polypropylene bags for food use, weighin not less that 120 g, which have been specially treated against the effect of ultraviolet light (in 20-foot containers)  net weigh of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 1 : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / MOGADISHU' 2 : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / BERBERA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing :  1:1 227 tonnes  Mogadishu  2:1 000 tonnes  Berbera 14. Procedure to be applied in order to determine supply cost : tendering 15 . Deadline for the submission of tenders : 12 noon on 26 August 1986 16 . Shipment period : 10 September to 10 October 1986 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward , through the intermediary mf the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tender shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, Elio GERMANO Commission Delegate Via Makka Al Mukarram n ° Z-A6/ 17, P.O. Box 943 , Mogadiscio . Tel . 811 18 /211 18 /210 49 Telex 628 FED MOG SM - MOGADISCIO